DISSENTING OPINION
Garrett, Presiding Judge:
The proper classification of the merchandise here at issue presents a question which to me is somewhat difficult of solution, but I feel quite earnestly that it is not of the class provided for in paragraph 397. I think the “Articles or wares,” for which that paragraph provides, contemplate things capable of being plated, and •certainly that is not true of the merchandise before us.
I agree that it is not of a type classifiable under paragraph 389.
Upon the whole, it seems.to me, basing the opinion upon its nature and the testimony concerning it, that it falls fairly within the terms of paragraph 5 as a chemical compound.
Appreciating the fact that dissenting opinions in cases of this type are of no practical value, I shall not enter upon a statement of reasons. They have been given to my associates in conference. In a general way, it may be said that, except as to the possible applicability of paragraph 389,1 agree with the contentions of counsel for appellant.